EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jose Jimenez on 21 July 2021.
The application has been amended as follows: 
In claim 1:
The limitation “a press-activating elongated nozzle member adapted to be” in line 6 has been changed to “an elongate nozzle member pivotally”
In line 12, the word “operatively” has been added between the words “member” and “connected”.
The phrase “elongate press-activated or” has been deleted from line 12. 
The word “an” in line 13 has been replaced by the phrase “a proximal”.
The limitation “the press- activating elongate nozzle member into a use and activating position of contacting the surface being cleaned” in lines 15-17 has been changed to “actuating nozzle member against the surface to be cleaned to pivot the actuating nozzle portion relative to the broom portion into a use and activating position”.
In claim 8, the phrase “press-activating elongate” in lines 2-3 has been replaced by the word “actuating”.
Previously withdrawn claims 11-20 have been cancelled. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record (considered as a whole) neither anticipates nor renders obvious the cleaning apparatus having a housing with a vacuum assembly, a broom portion fixedly coupled to the housing and an elongate nozzle pivotally connected to the housing along with an activating member operatively connected to the nozzle such that a first use position of the device positions the cleaning member of the broom portion in contact with a surface to be cleaned and the motion of tipping the broom portion towards the nozzle to press the nozzle against the surface to be cleaned will pivot the nozzle into a use and activating position, causing the activating member to activate the vacuum for collection of debris through the nozzle in combination with the rest of the limitations set forth in the independent claims.  
Several of the previously cited prior art references include similar combinations of a broom and a suction nozzle, as well as automatic activation of the nozzle when the broom is moved out of a first use position, but none of the prior art teaches or makes obvious the nozzle being pivotally connected to the housing and/or the broom in a manner that pressing the nozzle against the floor will pivot the nozzle into an activating position that causes the activation member to activate the vacuum assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        21 July 2021